Case 1:19-cv-00511-LY Document 8 Filed 07/03/19 Page 1 of1

IN THE UNITED STATES DISTRICT COURT lf er
FOR THE WESTERN DISTRICT OF TEXAS BW ba Ban ba
AUSTIN DIVISION
2019 JUL -3 PM 3:25
PATRICK DODSON, § Pere Rank eae
PLAINTIFF, § WESTERN DISTRICT OF TEXAS
§ By k g
V. § CAUSE NO. 1:19-CV-511-LY rAUTY
§
FREE SPEECH SYSTEMS, LLC, §
DEFENDANT. §

Before the court is Defendant Free Speech Systems, LLC’s Motion to Dismiss the Complaint
Pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6) filed June 11, 2019 (Doc. #6).

On July 2, 2019, Plaintiff Patrick Dodson filed an Amended Complaint (Doc. #7).
In light of the filing of Plaintiff's amended complaint,

IT IS ORDERED that Defendant Free Speech Systems, LLC’s Motion to Dismiss the
Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6) filed June 11, 2019

(Doc. #6) is DISMISSED WITHOUT PREJUDICE.

SIGNED this 3rd day of July, 2019.

 

 

a

LEE YEAKEL
UNITED STATES DISTRICT JUDGE
